DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(a) and 1.84(p) because the image quality is insufficient.  The image quality of the presented drawings fails to secure solid black lines equivalent to an ink drawing.  Also many of the reference numerals illegible.
 37 CFR 1.84(a)(1) reads:
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;
 
37 CFR 1.84(p) reads:
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.

(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the limitation “the support frame” lacks adequate antecedent basis.
As to claims 8 and 10, the limitation “the second rotating component” lacks adequate antecedent basis.
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy (US-2008/0165474).

As to claim 4, McCoy teaches alternative embodiments that include a support 44, a display screen module including a support frame 48A, a display unit 50A, and a splicing and locking structure 54, 56 for connecting to an adjacent display (see figures 6, 7, paragraph 0114).
As to claim 5, the connecting components 54, 56, are shows as a pin 54, and a hole 56 in figure 6, 7.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US-2012/0105742).
As to claim 1, Davis teaches a moving head display device, comprising: a support stand 101 and a display screen module 111 disposed on the support stand, wherein a side of the support stand facing the display screen module is provided with a first connector 136, a back surface of the display screen module is provided with a second connector 140, and the second connector is detachably connected to and engaged with the first connector. (see Davis figures 13-15, paragraph 0058).
As to claim 7, the support stand comprises a base and a support arm (see figures 13 and 15, and a holding plate 130 provided with connector 140 rotatably 
As to claim 8, the support is taught to be a robotic arm which inherently has several drive mechanisms for rotating about axes. (see figures 13-15). 
As to claim 9, Davis teaches a support arm with a receiving groove and two fixed arms with display holding plate disposed in the groove and connected to the arms by two rotating components (see Davis figure 16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Davis (US-2012/0105742) in view of Varveris (US-2014/0007474).
As to claims 2 and 3, Davis lacks a spot lamp detachably connected to an outer perimeter of the display screen module.  Varveris teaches an advertising display comprising modular light strips that may be detachably connected (see paragraph 0021) about an outer perimeter of the display and arranged to emit light from a front surface of the display (see paragraphs 0016, 0021).  It would have been obvious to one of ordinary skill in the art to include modular light strips as taught by Varveris on an advertisting .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US-2008/0165474) in view of Szeto (US-2017/0149171).
As to claim 6, McCoy does not teach magnetic members for connecting a display unit to a support frame.  Szeto teaches magnetic connectors for connecting electronic devices together.  (see Szeto paragraphs 0002, 0007, 0008).  It would have been obvious to one of ordinary skill in the art to connect the devices of McCoy together with magnetic connectors as taught by Szeto, in order to make connecting and disconnecting the devices easier and more convenient.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US-2012/0105742) in view of Onda (US-2015/0346770).
	As to claim 10, Davis lacks a first wire connecting a power source in the base to the display screen module and passing through holes in the support.  Onda teaches a display device comprising a base and a display screen that is connected to the base with a rotating component and a through hole 31A provided in the rotating component through which a cable 8 passes to connect a circuit in the base with the display. (see Onda figures 4A, 4B, paragraph 0062). It would have been obvious to one of ordinary skill in the art to route a wire from a power source in the base of the Davis device through holes in the rotating components in order to provide power to the display .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636